
	
		IIA
		Calendar No. 736
		110th CONGRESS
		2d Session
		S. J. RES. 32
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2008
			Mr. Schumer (for
			 himself, Mr. Dorgan,
			 Mr. Casey, Ms.
			 Klobuchar, and Mr. Sanders)
			 introduced the following joint resolution; which was read the first
			 time
		
		
			May 14, 2008
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Limiting the issuance of a letter of offer
		  with respect to a certain proposed sale of defense articles and defense
		  services to the Kingdom of Saudi Arabia.
	
	
		Whereas record-high gasoline prices are placing
			 considerable fiscal strain on American households that are already burdened by
			 a weakening United States economy;
		Whereas the increase in gasoline prices is principally due
			 to the increasing price of crude oil, which has reached a price of more than
			 $120 per barrel in recent weeks, the highest price on record in
			 inflation-adjusted terms;
		Whereas, because United States gasoline refiners must
			 purchase crude oil on the world market, the price they pay is highly sensitive
			 to crude oil production decisions made by entities with significant shares in
			 the market;
		Whereas since 1973, the Organization of the Petroleum
			 Exporting Countries (OPEC) has cartelized the crude oil market, effectively
			 controlling the supply and price of petroleum products;
		Whereas the Kingdom of Saudi Arabia, through the
			 nationalized oil company Saudi Aramco, controls 98 percent of the more than
			 260,000,000,000 barrels of crude oil reserves in Saudi Arabia, and daily
			 production of crude oil in Saudi Arabia constitutes more than 10 percent of the
			 world daily production of crude oil;
		Whereas, as the dominant member of Organization of the
			 Petroleum Exporting Countries, the Kingdom of Saudi Arabia has historically
			 exercised considerable market power by producing between 1,000,000 and
			 5,000,000 barrels of crude oil per day below its maximum daily capacity;
		Whereas in April 2008, crude oil production by the Kingdom
			 of Saudi Arabia was nearly 2,000,000 barrels per day below its maximum daily
			 capacity;
		Whereas crude oil production by the Kingdom of Saudi
			 Arabia in 2007 was approximately 800,000 barrels per day less than in
			 2005;
		Whereas energy economic analysis has determined that,
			 holding world demand constant, an increase by one percent of the crude oil
			 supply of the world results in a reduction by between 20 percent and 25 percent
			 in world crude oil prices in the near term;
		Whereas, according to this analysis, an increase in crude
			 oil production by the Kingdom of Saudi Arabia by 1,000,000 barrels per day,
			 which would result in an increase in world crude oil supply of more than one
			 percent, could—
			(1)reduce world oil
			 prices by between 20 percent and 25 percent, and result in a reduction in the
			 price of a barrel of crude oil by more than $25 per barrel from the current
			 price of $126 per barrel; and
			(2)in turn, reduce
			 the price of gasoline by between 13 percent and 17 percent, or by more than 62
			 cents off the expected summer regular-grade price of $3.66 per gallon;
			Whereas, despite the refusal of the Kingdom of Saudi
			 Arabia to increase its oil production, the Administration continues to reward
			 Saudi Arabia with lucrative arms deals;
		Whereas, since October 2007, the Administration has
			 offered to sell the Kingdom of Saudi Arabia $1,400,000,000 worth of arms,
			 including 900 Joint Direct Attack Munition (JDAM) kits, which are applied to
			 conventional bombs to make them laser-guided bombs; and
		Whereas the Administration should cease the sale of
			 weapons to Kingdom of Saudi Arabia unless and until it increases its production
			 of crude oil: Now, therefore, be it
		
	
		1.Limitation on certain
			 proposed sales of defense articles and defense services to the Kingdom of Saudi
			 Arabia
			(a)LimitationThe
			 issuance of a letter of offer with respect to each proposed sale of defense
			 articles and defense services to the Kingdom of Saudi Arabia specified in
			 subsection (b) is hereby prohibited unless the Kingdom of Saudi Arabia—
				(1)commencing not
			 later than 30 days after the date of the enactment of this Joint Resolution,
			 increases its oil production by 1,000,000 barrels of oil per day in excess of
			 its oil production as of January 1, 2008 (as reported by the International
			 Energy Agency); and
				(2)maintains such
			 increased oil production for not less than 90 days after the date on which such
			 increased oil production is reached (as so reported).
				(b)Proposed sales
			 of defense articles and defense servicesThe proposed sales of
			 defense articles and defense services to the Kingdom of Saudi Arabia specified
			 in this subsection are the proposed sales as follows:
				(1)The proposed sale
			 of defense articles and defense services to the Kingdom of Saudi Arabia
			 described in the certifications transmitted to the Speaker of the House of
			 Representatives and the Chairman of the Committee on Foreign Relations of the
			 Senate pursuant to section 36(b) of the Arms Export Control Act on October 4,
			 2007 (Transmittal Number 08–03).
				(2)The proposed sale
			 of defense articles and defense services to the Kingdom of Saudi Arabia
			 described in the certifications transmitted to the Speaker of the House of
			 Representatives and the Chairman of the Committee on Foreign Relations of the
			 Senate pursuant to section 36(b) of the Arms Export Control Act on December 7,
			 2007 (Transmittal Number 08–28).
				(3)The proposed sale
			 of defense articles and defense services to the Kingdom of Saudi Arabia
			 described in the certifications transmitted to the Speaker of the House of
			 Representatives and the Chairman of the Committee on Foreign Relations of the
			 Senate pursuant to section 36(b) of the Arms Export Control Act on December 7,
			 2007 (Transmittal Number 08–29).
				(4)The proposed sale
			 of defense articles and defense services to the Kingdom of Saudi Arabia
			 described in the certifications transmitted to the Speaker of the House of
			 Representatives and the Chairman of the Committee on Foreign Relations of the
			 Senate pursuant to section 36(b) of the Arms Export Control Act on January 14,
			 2008 (Transmittal Number 08–18).
				
	
		May 14, 2008
		Read the second time and placed on the
		  calendar
	
